Citation Nr: 1629138	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  15-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for PTSD in excess of 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987 and from March 2003 to April 2006, with additional service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO increased the rating assigned for the Veteran's service-connected PTSD from 30 percent to 50 percent, and the Veteran timely filed an appeal.

On December 17, 2015, the Veteran testified by videoconference before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.

Portions of the Veteran's hearing testimony and other evidence indicates the possibility that the Veteran may be unable to maintain a substantially gainful occupation due to his service-connected PTSD, raising the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) ("When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.")

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The evidence is at least evenly balanced as to whether PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270. After receiving a request for an increased rating for his service-connected PTSD, the AOJ sent the Veteran a letter providing the required notice in October 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records from a VA medical center.  The Veteran did not indicate that any private mental health treatment records exist.  For assistance in determining the current severity of his service-connected PTSD, the AOJ arranged for psychological evaluations of the Veteran in November 2012 and again in October 2014.

Having taken these steps, the Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  For the reasons below, the evidence in this case warrants a uniform 70 percent schedular rating for PTSD.

The criteria for the currently assigned 50 percent rating for PTSD contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 70 percent rating is warranted when a psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed his pending claim for an increased rating for PTSD in August 2012, before the effective date of the regulatory change (August 4, 2014).  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider the global assessment of functioning scores in the Veteran's examination reports.
During his deployment to Iraq, the Veteran served in a Marine unit which suffered casualties when a convoy encountered improvised explosive devices (IEDs).  He witnessed stressful events, most notably the deaths of three marines in his unit on a single day in Iraq and the suicide of a fellow marine shortly after the Veteran's return to the United States.  In November 2010, a VA examiner diagnosed him with PTSD and indicated that the Veteran's symptoms, including recurrent and intrusive recollections of traumatic events in Iraq, were the result of active duty service.  In April 2011, the AOJ issued a rating decision granting service connection for PTSD and assigning an initial disability rating of 30 percent.

After he filed the pending claim for an increased rating, the AOJ arranged an examination of the Veteran in November 2012.  The examiner diagnosed PTSD and alcohol abuse, which she opined was the secondary result of PTSD symptoms.  The examiner assigned a GAF score of 50.  She also indicated on the examination form that the Veteran's degree of occupational and social impairment most closely approximated the criteria for the currently assigned 50 percent rating.  The examiner's application of the rating criteria is not binding on the Board.  

The November 2012 examination report also includes more specific information about the circumstances of the Veteran's life and the effect of his PTSD symptoms.  The Veteran has two children and has been married for more than 20 years.  But he described himself as socially isolated and his marriage as "under strain" due to complaints from his wife about what she perceived as the Veteran's coldness.  He also said his son avoided contact with him because his son "feels [the Veteran] is too militaristic."  

The Veteran told the examiner that he worked in his brother's home remodeling business.  The examination reports indicates that he had trouble working consistently.  There was tension with co-workers, who complained to the Veteran's brother about the adequacy of his work.  The Veteran also said that he had difficulty taking instructions from anyone else, resulting in altercations.  The examiner wrote that during "the last altercation, violence ensued.  The Veteran stopped working after the incident . . . [but] did return to work over the summer and has been working for his brother, but inconsistently.  He has not been able to work regular hours . . . ."

According to the examiner, the Veteran's PTSD symptoms included recurrent and distressing recollections and dreams about the traumatic events he witnessed in Iraq.  She noted efforts to avoid thoughts, feelings or conversations associated with these events, feelings of detachment or estrangement from others, a restricted range of affect, and a markedly diminished interest in or participation in significant activities.  The Veteran was irritable.  He experienced chronic sleep impairment, difficulty concentrating and exaggerated startle response.  The examiner also indicated that he had mild memory loss, such as forgetting names, directions or recent events.  

In her report, the examiner described heavy drinking by the Veteran, usually between 6 and 8 drinks each day.  She noted disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Veteran was interviewed by another VA examiner in October 2014.  Once again, the diagnoses were PTSD and alcohol use disorder.  Since the previous examination, the Veteran reported a mild increase in the severity of intrusive trauma ideations and hypervigilance.  Like the previous report, the October 2014 report indicates that his symptoms are best summarized by the criteria for a 50 percent disability rating.  

At the time of the October 2014 VA examination, the veteran was unemployed.  He reported most recently working for his brother in July 2013, but stopped working "because of increasing frequency of displaying irritability and verbal aggression towards others" and frustration that his work was below his usual standards.  According to the Veteran, he perceived co-workers as resentful toward him.

In his interview with the examiner, the Veteran did have some positive things to say about his relationships with his family.  He described his marriage as built on mutual respect and caring.  He also reported strong relationships with his two children, both of whom live in the same city with the Veteran.  

At the time of the examination, the Veteran reported drinking close to a half case of beer each day.  He said that his wife complained about his drinking, and he apparently agreed that drinking so much was not the best way of coping with traumatic memories.  But he also told the examiner that drinking was his only effective way of decreasing his anxiety.  

The October 2014 VA examiner identified most of the PTSD symptoms which are mentioned above in the Board's summary of the November 2012 report.  In addition to those symptoms, the October 2014 report mentions dissociative reactions, e.g., flashbacks, in which the Veteran feels as if the traumatic event is recurring and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The October 2014 VA examiner did not assign a GAF score.

In addition to the examination reports, the Veteran's post-service VA records include treatment notes describing his psychiatric symptoms during the period relevant to this appeal.  In July 2011, a VA social worker indicated that his PTSD symptoms affected his ability to maintain employment: "He was unable to keep a job as a security officer (bouncer) at a night club because he found it increasingly difficult to work with other people.  Working in his brother's business is less stressful, he can 'do my own work' and not be bothered with others.  The minor concerns of others irritate him.  He also admits increased tension between him and his wife since she has been out of work for nearly six years . . ."

The same social worker indicated that the Veteran reported his mood as being good, except when hearing other people "complain about trivial things."  He denied auditory and visual hallucinations.  He also denied homicidal ideation, but he said that his memories were intrusive and distressing.  

A VA psychologist's notes from April 2012 noted that the Veteran described suicidal thoughts within the past year.  He denied a current suicidal plan or intent and he also denied ever making a suicide attempt.  The psychologist noted that he most recently had suicidal thoughts "months ago."  

Primary care notes from January 2012 indicate passive suicidal ideation in the past, but no plan.  Subsequent notes indicate that the Veteran denied suicidal ideation in April 2012, October 2012, April 2013, March 2014, April 2014 and June 2014.  

In May 2012, the Veteran described heavy drinking to a VA psychologist.  According to this note, his usual habits were to consume 6-7 drinks on weekdays and 9-12 drinks on weekends.  The psychologist noted that Veteran drinks to relax and cope with upsetting emotions.  

Finally, the Board has considered the Veteran's own written statements and hearing testimony.  In his notice of disagreement, filed in July 2013, his representative  suggested that a 70 percent rating or higher would be appropriate based on his difficulty working with others, deficiencies in family relationships and his consumption of alcohol.  The statement suggests that the Veteran's job was in jeopardy "due to threatening a worker during a confrontation . . ."  The statement also refers to obsessional rituals at home.  According to his notice of disagreement, the Veteran "constantly checks his home before bed to make sure all windows are locked.  These rituals also carry over into the work place where [the Veteran] constantly checks numerous times in order to catch any mistakes that will result in a decrease in his productivity; however, this behavior actually slows his daily productivity."  In the statement, the Veteran's representative also wrote that the average frequency of the Veteran's nightmares about the suicide of one of the marines under his command was 5 or more times each week.  

In his hearing testimony, the Veteran referred again to the effects of his obsessional rituals.  He explained that he is always "trying to secure my home" and that his compulsion to do this, together with his memory loss, disturbs his rest and interferes with his daily life: "in my own mind, it's like you check the door and - and I go and I lay down, and it's like wait a minute, did you remember to check the door.  And I was like, I don't really remember but I check the door now.  So, now I go back downstairs and check the doors to make sure they [are] locked again. . . one of the biggest things is like I . . . do I remember whether I did it or not."  

The hearing transcript indicates that, since the October 2014 examination, the Veteran returned to working for his brother's remodeling company.  But he testified that he only worked part time.  The Veteran also testified that he called the VA's crisis telephone line three times in the last year and that the reason for each of these calls was that he was having suicidal thoughts.  He also reported continuing difficulties in his marriage.  For example, he said that his wife had suggested a separation, but was not sure whether she wanted a divorce.  

The record includes evidence that the Veteran has symptoms such as impairment of short- and log-term memory, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  But the record also indicates that, during the appeal period, he has experienced suicidal ideation, obsessional rituals which interfere with routine activities, and difficulty adapting to stressful circumstances (including work or a work like setting).  These symptoms are among the criteria for a higher 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

It is true that the Veteran denied suicidal ideation on several occasions.  But he testified that suicidal thoughts were present on at least three occasions in the year before his December 2015 hearing, to such an extent that he telephoned the VA's crisis hotline.  And these incidents were not the first time he experienced suicidal thoughts.  The April 2012 note of his VA psychologist describes suicidal thoughts within the previous year.  

Impaired impulse control (such as unprovoked irritability with periods of violence) is also among the criteria for a 70 percent rating.  According to the November 2012 VA examiner, the Veteran had difficulty taking instructions, resulting in altercations at work and during "the last altercation, violence ensued."  The most recent VA examination report indicates that, in July 2013, the Veteran briefly ceased working with his brother entirely "because of increasing frequency of displaying irritability and verbal aggression towards others."

On the issue of whether the Veteran's symptoms most closely approximate the criteria for a higher 70 percent rating, the Board finds that the evidence is approximately evenly balanced.  Resolving this reasonable doubt in the Veteran's favor, the Board further finds that the currently assigned 50 percent rating does not adequately reflect the severity of the Veteran's PTSD symptoms.  

The Board has considered the possibility of a staged rating, but in this case the earlier October 2014 examination reports makes the only recorded instance of violence and the VA treatment records and hearing testimony reflect, respectively, suicidal ideation as recently as 2015 and as far back as the year prior to April 2012.  Moreover, it is clear that the Veteran has experienced difficulty adapting to stressful circumstances (including work or a work like setting) throughout the appeal period.  Since the evidence suggests that the symptoms indicative of a 70 percent rating have occurred throughout the appeal period, a uniform 70 percent rating should be assigned.  

	
ORDER

Entitlement to a rating of 70 percent for PTSD is granted.


REMAND

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Even before this decision increased the Veteran's PTSD rating to 70 percent, he met the schedular requirements for a TDIU.

A June 2006 examination report indicates that, at that time, the Veteran was working as a fireman and it is unclear why he left that employment.  Throughout the period relevant to the increased rating claim on appeal, there is substantial evidence indicating that PTSD has interfered with his ability to work.  During his hearing testimony, the Veteran said that he believed he could probably acquire another job, but he was uncertain about whether he could keep a job for any extended period of time.  According to the July 2011 note of a VA social worker, he lost a job as a security officer (bouncer) in a night club because of his irritability and difficulty working with others.  The social worker wrote that the Veteran initially found working for his brother's remodeling company more agreeable, but the November 2012 VA examination report indicates that, even when working for his brother, his attendance at work was inconsistent and he had altercations with co-workers, at least one of them violent.  He stopped working for his brother entirely in July 2013, but started working again on a part-time schedule sometime before the December 2015 hearing.  

It is unclear whether the Veteran's present part-time work is a "substantially gainful occupation" as those terms are used in 38 C.F.R. § 4.16 or only marginal employment.  Marginal employment exists when "a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  38 C.F.R. § 4.16(a).  

On remand, the AOJ should obtain information about the circumstances of the Veteran's part-time work for his brother, including information about his hours and the amount he has been paid.  The AOJ should also consider whether the Veteran's work in his brother's remodeling business constitutes working "in a protected environment" for the purposes of 38 C.F.R. § 4.16(a).  

As the issue of whether a rating in excess of 70 percent for PTSD is warranted is inextricably intertwined with the TDIU matter, action on that issue must be deferred.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Form 21-8940 and request that he provide all available information regarding his employment history.  The AOJ should also request authorization to obtain employment information from any current and former employers identified by the Veteran.  If the Veteran provides sufficient identifying information and the appropriate authorization, the AOJ should attempt to contact current and former employers to obtain information about the conditions of his current and former employment, including wage and hour information.  An appropriate period of time should be allowed for response.

2. After the development above has been completed, to the extent possible, the AOJ should obtain a VA examination that addresses the current severity of the service-connected PTSD.  In providing the opinion, the examiner should address the functional impairment that results from the disability as it may affect the ability to function and perform tasks in a work setting.   

3. Thereafter, the AOJ must readjudicate the issues on appeal.  In resolving the TDIU issue, the AOJ should consider whether any part-time employment working for the Veteran's brother amounts to "marginal employment" and whether employment in a family-owned business is "employment in a protected environment" under 38 C.F.R. § 4.16(a).  If any benefit sought on appeal is denied, the Veteran and his representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


